PD-0962-15
                                PD-0962-15                        COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 7/24/2015 2:24:50 PM
                                                                    Accepted 7/28/2015 1:34:50 PM
                                                                                    ABEL ACOSTA
                  CAUSE NO. __________________                                              CLERK
            COURT OF APPEALS CAUSE NO. 09-13-00536-CR

THE STATE OF TEXAS                     §    IN THE COURT OF
                                       §
V.                                     §    CRIMINAL APPEALS,
                                       §
JESSICA SEKERKA SIEGEL                 §    AUSTIN, TEXAS

        ____________________________________________________

                       STATE'S MOTION FOR
                  EXTENSION OF TIME TO FILE A
              PETITION FOR DISCRETIONARY REVIEW
        ____________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL

APPEALS:

      COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its petition for

discretionary review in the above-captioned case. The State would respectfully

show the Court the following:

      1. The appellant was charged by two separate indictments with the offense of

tampering with a governmental record related to conduct occurring on December 19,

2011, in Cause No. 12-03-02809-CR and conduct occurring on March 9, 2012, in

Cause No. 12-03-02754-CR. The cases were tried in a single proceeding, and the

appellant entered a plea of not guilty to each indictment. The jury found her not


                                        1
        July 28, 2015
guilty in Cause No. 12-03-02809-CR, and guilty in Cause No. 12-03-02754-CR. The

jury assessed her punishment in Cause No. 12-03-02754-CR at two years

confinement in a State Jail facility, but recommended that the sentence be suspended

and that the appellant be placed on community supervision.             The trial court

sentenced the appellant in accordance with the jury’s verdict, suspended the

sentence, and placed the appellant on community supervision for a period of four

years.

         2. The Ninth Court of Appeals reversed the appellant’s conviction on June 24,

2015. Therefore the State’s petition for discretionary review is due to be filed in this

Court on July 24, 2015.

         3. The State has not previously requested an extension of time to file its

petition for discretionary review.

         5. The State hereby requests a one-month extension of time to file its petition

for discretionary review, until August 24, 2015.

         6. Good cause exists for the requested extension of time, for the following

reasons:

                In the past 30 days, the undersigned counsel for the State has
         been required to prepare the State’s appellant brief in Ramon Aguilar,
         Jr. v. The State of Texas, Case No. 09-13-00573-CR, the State’s
         supplemental answer to application for writ of habeas corpus, and
         amended proposed findings of fact and conclusions of law in Ex parte
         Noel Baird Norwood, Case No. 11-01-00582-CR-(1), the State’s

                                            2
answer to application for writ of habeas corpus, and proposed findings
of fact and conclusions of law in Ex parte Bruilo Rudio Mendoza, Case
No. 12-07-07741-CR-(1), the State’s answer to application for writ of
habeas corpus, and proposed findings of fact and conclusions of law in
Ex parte Hoke Henry Eberhardt, Jr., Case No. 12-05-05302-CR-(1),
Counts I and II, the State’s answer to application for writ of habeas
corpus, and findings of fact and conclusions of law in Ex parte Cesar
Romero, Case No. 15-28777, the State’s answer to application for writ
of habeas corpus, and proposed findings of fact and conclusions of law
in Ex parte Kevin Arthur Larson, Case No. 12-10-11018-CR-(1), the
State’s motion to forward the application for post-conviction writ of
habeas corpus, and proposed findings of fact and conclusions of law in
Ex parte Terry Wilkerson, Case No. 06-09-09388-CR-(1), the State’s
answer to application for writ of habeas corpus, and proposed findings
of fact and conclusions of law in Ex parte Thomas Lee Evans, Case No.
19180-(1), the State’s proposed designation of issues in Ex parte Gene
Buentello, Case No. 14-01-00113-CR-(1), the State’s proposed
designation of issues in Ex parte Gabriel Silva, Case No.
11-06-06274-CR-(1), and the State’s proposed designation of issues in
Ex parte Willie D. Hubbard, Jr., Case No. 13-03-03070-CR-(1), and
the State’s proposed designation of issues in Ex parte Michael Scott,
Case No. 10-03-02964-CR-(1).

      In addition, undersigned counsel is assigned to serve as the
prosecutor on Montgomery County’s misdemeanor expunction and
nondisclosure cases, and has been required to attend to numerous
hearings and other duties pursuant to those assignments, and is also
assigned to serve as the prosecutor on Montgomery County’s mental
health cases, and has been required to attend to duties pursuant to that
assignment.

      Further, the undersigned counsel was out of the office from July
14, 2015, through July 21, 2015, on a pre-planned vacation.

     Consequently, counsel has not had sufficient time to prepare an
adequate State’s petition for discretionary review in this case.



                                   3
      THEREFORE, the State requests an extension of time to file its petition for

discretionary review until August 24, 2015, in this case.

                                                      Respectfully submitted,

                                                      BRETT W. LIGON
                                                      District Attorney
                                                      Montgomery County, Texas


                                                      /s/ Jason Larman
                                                      JASON LARMAN
                                                      Assistant District Attorney
                                                      Montgomery County, Texas
                                                      S.B.T. No. 24072468
                                                      207 W. Phillips, Second Floor
                                                      Conroe, Texas 77301
                                                      (936) 539-7800
                                                      (936) 788-8395 (fax)



                             CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion was

e-mailed to the counsel for the appellant on the date of the filing of the original with

the Clerk of this Court.



                                                      /s/ Jason Larman
                                                      JASON LARMAN
                                                      Assistant District Attorney
                                                      Montgomery County, Texas



                                           4